Citation Nr: 1120244	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  08-13 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD), currently rated 50 percent disabled.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran served from September 1969 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In that rating decision, the RO awarded service connection for PTSD and assigned a 10 percent evaluation.  In an October 2009 rating decision, the RO assigned a 50 percent rating for PTSD from the effective date of the grant of service connection.

In July 2008, the Veteran participated in a conference with a Decision Review Officer at the RO.  A report of that conference is associated with the claims file.

In March 2011, the Veteran testified before the undersigned at the RO.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's appeal.

Of record are two written statements from the Veteran's social worker at the Vet Center in Houston, Texas.  The February 2011 statement indicates that the Veteran began individual psychotherapy at that facility in May 2008.  The Veteran testified during the March 2011 Board hearing that he continues to receive treatment at that facility.  In August 2008, the RO requested the Veteran's treatment records from this Vet Center; however, no response was received, and no follow-up request was made.  This should be accomplished on remand.

Additionally, during the March 2011 Board hearing, the Veteran testified that his PTSD symptoms had gotten worse since his last VA examination in September 2008.  He specifically indicated that his anxiety, nightmares, and stress level had increased.  Furthermore, the Veteran testified that he now had some homicidal or suicidal thoughts, which he had denied during the September 2008 VA examination.  As such, the Board finds that a remand is necessary to properly assess the current level of severity of the Veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Submit a follow-up request for the Veteran's treatment records from the Houston West Vet Center, located at 701 North Post Oak Road, Suite 102, Houston, Texas 77024.  All records obtained should be associated with the claims file.

2.  Schedule the Veteran for a VA examination in order to assess the current nature and severity of his PTSD.  The examiner is asked to take a complete psychiatric history, conduct a mental status evaluation, and perform any tests deemed necessary.  All pertinent diagnoses should be fully set forth, and a score on the Global Assessment of Functioning Scale should be assigned by the examiner.  The examiner is asked to comment on the extent to which the Veteran is socially and occupationally impaired due to PTSD.

3.  Thereafter, readjudicate the Veteran's claim for an evaluation in excess of 50 percent for PTSD.  If any benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


